   Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.1 Filed 05/21/21 Page 1 of 19



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 In Re: AUTOMOTIVE PARTS                               2: 12-md-02311-SFC-RSW
 ANTITRUST LITIGATION                                  Honorable Sean F. Cox


In Re: Anti-Vibrational Rubber Parts                   Case No. 2: 13-cv-00805
In Re: Automotive Hoses                                Case No. 2:15-cv-03205


 THIS RELATES TO:
 State Attorneys General

 ST ATE OF CALIFORNIA,                                Case No. 2:21-cv-11170
 ex rel. Rob Bonta,
 Attorney General of the State of California          Complaint for Damages, Civil Penalties,
                                                      and Injunctive Relief
              Plaintiffs,                             Demand for Jury Trial
       v.

 Sumitomo Riko Co. Ltd. and
 SumiRiko Ohio, Inc.
               Defendants.



       The State of California, through Rob Bonta, the Attorney General, in his official capacity

as the chief law enforcement officer of the State of California, files this complaint against

Sumitomo Riko Co. Ltd. (f/k/a Tokai Rubber Industries, Ltd.) and SumiRiko Ohio, Inc. (f/k/a

DTR Industries, Inc.) (collectively, Defendants or "Sumitomo Riko"), and alleges:


                                     NATURE OF ACTION


    1. Defendants and their co-conspirators conspired to suppress and eliminate competition by

       agreeing to rig bids for, and to fix, stabilize, and maintain the price of Anti-Vibrational




                                                  1
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.2 Filed 05/21/21 Page 2 of 19



   Rubber Parts and Automotive Hoses (hereinafter referred to as the "Named Parts").

   These price-fixed parts were installed in automobiles purchased by Plaintiffs.

2. For the duration of the conspiracies, from at least as early as mid-2003 and continuing

   until at least August 2009, the exact dates being unknown to Plaintiffs, Defendants'

   actions resulted in fixing, stabilizing, and maintaining prices for the Named Parts. Due to

   Defendants' unlawful conduct, the State of California and its state agencies were

   deprived of open and fair competition when purchasing the Named Parts and paid higher-

   than-competitive prices for such parts and for automobiles installed with them.

3. Competition authorities in the United States, the European Union, and Japan have been

   investigating a number of conspiracies involving automotive parts since at least February

   2010.

4. Defendants and their co-conspirators affected millions of dollars of commerce. The State

   of California, California businesses, and consumers suffered antitrust injury to their

   business or property due to Defendants' conspiracies to suppress and eliminate

   competition by agreeing to rig bids for, and to fix, stabilize, and maintain prices and

   artificially inflate prices for the Named Parts during the duration of the conspiracies.


                             JURISDICTION AND VENUE


5. Plaintiffs bring this action to secure damages, permanent injunctive relief, civil penalties,

   and reasonable attorneys' fees pursuant to Section 4 (15 U.S.C. § 15) and Section 16 of

   the Clayton Act (15 U.S.C. §26) for violations of Section 1 of the Sherman Act (15

   U.S.C. § 1), as well as sections 16720 and 17200 et seq. of the California Business and

   Professions Code.



                                              2
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.3 Filed 05/21/21 Page 3 of 19



6. This Court has original jurisdiction over the subject matter of all causes of action alleged

   in this Complaint pursuant to 28 U.S .C. §§ 1331 and 1337. This Court has subject matter

   jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 because Plaintiffs'

   state law claims are so related to the federal question claims that they form part of the

   same case or controversy that would ordinarily be tried in one judicial proceeding.

7. Venue is proper in the United States District Court, Eastern District of Michigan,

   pursuant to Section 12 of the Clayton Act (15 U.S .C. § 22) and 28 U.S.C. § 1391.

   Defendants transact business in the United States, including in this district, committed an

   illegal act, or are found in this district, and a substantial part of the events giving rise to

   the claims arose in this district.


                                          PARTIES


                                          Plaintiffs


8. The State of California is authorized to file Count I under 15 U.S.C. §§ 15 and 26 to

   enjoin Defendants from the violations alleged herein.

9. The Attorney General brings this action on behalf of the Plaintiffs the State of California,

   including California state agencies, for damages, civil penalties, injunctive, and equitable

   relief.

10. The Attorney General of California is the chieflegal officer of the State of California and

   the enforcement authority of sections 16720 and 17200 et seq. of the California Business

   and Professions Code, and is authorized to file Counts II, III, and IV. As California's

   chieflaw enforcement officer, the Attorney General enforces California' s antitrust laws,

   including the Cartwright Act. Cal. Bus. & Prof. Code§§ 16700 - 16770. The Attorney



                                               3
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.4 Filed 05/21/21 Page 4 of 19



   General .is specifically authorized to obtain injunctive and other equitable relief,

   restitution, and civil penalties to redress unfair, unlawful, and fraudulent business

   practices. See Cal. Bus. & Prof. Code §§ 17203, 17204, 17206.


                                        Defendants


11. Defendant Sumitomo Riko Co. Ltd. is a Japanese corporation with its principal place of

   business in Aichi, Japan. SumiRiko Ohio, Inc. is a Delaware corporation with its

   principal place of business in Bluffton, Ohio, and is a subsidiary of and wholly owned

   and/or controlled by its parent, Sumitomo Riko Co. Ltd.


                              Co-Conspirators and Agents


12. Various persons, partnerships, sole proprietors, firms, corporations and individuals not

   named as defendants in this lawsuit, and individuals, the identities of whom are presently

   unknown, have participated as co-conspirators with the Defendants in the offenses

   alleged in this Complaint, and have performed acts and made statements in furtherance of

   the conspiracies or in furtherance of the anticompetitive conduct.

13. Plaintiffs reserve the right to name some or all of the persons or entities who acted as co-

   conspirators with Defendants in the alleged offenses as Defendants.

14. Any reference in this Complaint to any act, deed, or transaction by a corporation means

   that the corporation engaged in the act, deed, or transaction by or through its officers,

   directors, agents, employees, or representatives while they were actively engaged in the

   management, direction, control, or transaction of the corporation's business or affairs.

15 . Defendants are also liable for acts of companies they acquired through mergers or

   acquisitions which are done in furtherance of the alleged conspiracy.


                                             4
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.5 Filed 05/21/21 Page 5 of 19



16. Defendants named herein acted as the agent or joint venture of or for the other co-

   conspirators with respect to the acts, violations, and common course of conduct alleged

   herein.


                             FACTUAL ALLEGATIONS


17. Defendants engaged in the business of manufacturing and selling Anti-Vibrational

   Rubber Parts and Automotive Hoses to automobile manufacturers for installation in

   vehicles manufactured and sold in the United States and elsewhere. Anti-Vibrational

   Rubber Parts are comprised primarily of rubber and metal, and are installed in suspension

   systems and engine mounts, as well as other parts of an automobile, to reduce engine and

   road vibration. "Automotive Hoses" are flexible tubes used to convey liquid and air in

   automotive vehicles. "Automotive Hoses" include low-pressure rubber hoses used in

   automobile engine compartments and plastic and resin tubes used in automobile engine

   compartments and fuel tank modules.

18. For new cars, original equipment manufacturers (" OEMs") - mostly large automotive

   manufacturers -- purchase the Named Parts from the Defendants. The Named Parts may

   also be purchased by component manufacturers who then supply such systems to OEMs.

19. During the period of conspiracies, Defendants manufactured the Named Parts : (a) in the

   United States for installation in vehicles manufactured and sold in the United States, (b)

   in Japan and elsewhere for export to the United States and installation in vehicles

   manufactured and sold in the United States, and/or (c) in Japan for installation in vehicles

   manufactured in Japan for export to and sale in the United States.

20. Automobile manufacturers issue Requests for Quotation ("RFQs") to automotive parts

   suppliers on a model-by-model basis when they purchase the Named Parts. Automotive

                                             5
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.6 Filed 05/21/21 Page 6 of 19




   parts suppliers, including Defendants, submit quotations to automobile manufacturers in

   response to RFQs. The winning bidder supplies parts to the automobile manufacturers

   for the lifespan of the car model, usually lasting four to six years. The bidding process

   for a certain car model starts approximately three years prior to the start of production.

21. Defendants have sold the Named Parts to multiple automobile manufacturers which

   installed them in automobiles made and sold in the United States.


                 Structural Characteristics of the Automotive Parts Market


22. The structural characteristics of the automotive parts market are conducive to a price-

   fixing agreement, and have made collusion particularly attractive in this market. These

   characteristics include high barriers to entry and inelastic demand.

23 . There are substantial barriers to entry in the market for the Named Parts. It would require

   substantial initial costs associated with manufacturing plants and equipment, energy,

   transportation, distribution infrastructure, skilled labor, and long standing r~lationships

   with customers. These costs are considered high barriers to entry thereby making market

   entry more difficult if not altogether precluding it.

24. Due to high barriers to entry, incumbent firms have incentive to collude and keep supra-

   competitive prices. High barriers to entry also faci litate the maintenance of collusion

   since incumbents do not face the risk of new entrants engaging in price competition.

25. "Elasticity" is a term used in economics to describe the sensitivity of supply and demand

   to changes in the price. Demand for a certain product is "inelastic" when an increase in

   price of the product creates only a small change in the quantity demanded of that product.

   Consumers of the product whose demand is inelastic would continue to buy it despite a

   price increase.

                                              6
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.7 Filed 05/21/21 Page 7 of 19



26. When customers are not sensitive to a price increase, a cartel can increase price and

   maintain relatively level sales volume. Thus, it could continue to keep supra-competitive

   prices with relatively stable demand and increase profit.


                                 Government Investigations


27. The United States Department of Justice ("Department of Justice"), as well as authorities

   in the European Union and Japan, started global, industry-wide investigations into

   possible violations of the antitrust laws in the auto parts industry in 2010. The complete

   scope of the investigations is unknown.

28 . The Department of Justice publicly announced aspects of the investigation when FBI

   agents raided the offices and factories of suspected companies. Since the raids, the

   investigation has continued to this date. So far 46 companies have been convicted and

   collective fines total more than $2.9 billion.

29. In furtherance of the conspiracies, Defendants engaged in discussions and attended

   meetings with co-conspirators involved in the manufacture and sale of the Named Parts.

   During such meetings, Defendants and co-conspirators agreed to (a) allocate the supply

   of the Named Parts sold to automobile manufactures in the United States and elsewhere;

   (b) rig bids quoted to automobile manufacturers for such parts; and (c) fix, stabilize, and

   maintain their prices.


                                    Trade and Commerce


30. During the period of conspiracies, Defendants and their co-conspirators sold the Named

   Parts to automobile manufacturers located in various states in the United States in a

   continuous and uninterrupted flow of interstate and foreign trade and commerce. In


                                             7
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.8 Filed 05/21/21 Page 8 of 19



   addition, equipment and supplies necessary to the production and distribution of the

   Named Parts sold by Defendants and their co-conspirators, as well as payments for such

   parts sold by Defendants and its co-conspirators, traveled in interstate and foreign trade

   and commerce.

31 . Plaintiffs purchased a substantial volume of automobiles and trucks. A substantial

   volume of vehicles containing the Named Parts manufactured by Defendants and their

   co-conspirators were sold to California state agencies, California businesses, and

   California consumers.

32. The anticompetitive acts were intentionally directed at the United States markets for the

   Named Parts because Defendants and their co-conspirators intentionally sold them to

   automobile manufacturers which in turn sold vehicles in the United States and in the

   State of California. The business activities of Defendants and their co-conspirators in

   connection with the production and sale of the Named Parts that were the subject of these

   conspiracies were within the flow of, and substantially affected, interstate and foreign

   trade and commerce.


                     The Pass-Through of Overcharges to Consumers


33. Defendants and their co-conspirators' conspiracies to fix, stabilize, and maintain the

   prices of the Named Parts at artificial levels resulted in harm to Plaintiffs because they

   resulted in Plaintiffs paying higher prices for such parts and automobiles installed with

   them than they would have paid in the absence of the conspiracies. The entire

   overcharges at issue were passed onto the State of California.


                                  Fraudulent Concealment



                                             8
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.9 Filed 05/21/21 Page 9 of 19



34. Throughout the period of conspiracies, Defendants and co-conspirators affirmatively and

   fraudulentl y concealed their unlawful conduct from Plaintiffs.

3 5. Even though Plaintiffs exercised reasonable diligence, they could not discover the

   violations of law alleged in this Complaint until long after the commencement of their

   consp1rac1es.

36. The Department of Justice began investigation into conspiracies in the auto part industry

   as early as 2010, but the complete scope of products and companies involved in the

   conspiracies has not been disclosed to the public yet.

37. Defendants and co-conspirators successfully and affirmatively concealed the nature of

   their conspiracies and unlawful conduct in furtherance of the conspiracies in at least the

   following respects :

       a. By agreeing among themselves to meet at locations where the conspiracies were

           less likely to be detected;

       b. By agreeing among themselves to engage in illegal bid-rigging and price-fixing

           conspiracies, which is by its nature self-concealing; and

       c. By agreeing among themselves to keep the existence of the conspiracies secret,

           including the usage of secret' code names.

38. Defendants and their co-conspirators' effective, affirmative, and fraudulent concealment

   effectively prevented timely detection by Plaintiffs, and was a substantial factor in

   causing Plaintiffs' harm.


                                           Injury




                                             9
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.10 Filed 05/21/21 Page 10 of 19



39. But for Defendants' and their co-conspirators' anticompetitive acts, Plaintiffs would have

   been able to purchase automobiles that incorporated the Named Parts at lower prices or at

   prices that were determined by free and open competition.

40. Defendants' and their co-conspirators' unlawful activities took place within interstate and

   foreign trade and commerce, and had direct, substantial, and reasonably foreseeable

   effect on United States and California commerce.

41. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

   Plaintiffs were not able to purchase the Named Parts and automobiles installed with them

   at prices that were determined by free and open competition. Consequently, Plaintiffs

   have been injured because they paid more than they would have paid in a free and open

   competitive market. There is a domestic injury that is concrete, quantifiable, and directly

   traceable back to the Defendants' and their co-conspirators ' anticompetitive conduct.

42. As Plaintiffs paid more than what they would have paid absent the conspiracies,

   Defendants' s and their co-conspirators' conduct has resulted in deadweight loss to the

   economy of the State of California, including reduced output, higher prices, and

   reduction in consumer welfare.

43 . As a direct and proximate result of the unlawful conduct alleged in this Complaint,

   Defendants and their co-conspirators benefitted unjustly from th~ supra-competitive and

   artificially inflated prices . The unjust financial profits on the sale of the Named Parts

   resulted from their illegal and anticompetitive conduct.


                               VIOLATIONS ALLEGED

                                          CountI

                      (Violation of Section 1 of the Sherman Act)


                                             10
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.11 Filed 05/21/21 Page 11 of 19




44. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

   allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

   force, and effect.

45. Defendants and their co-conspirators engaged in conspiracies which unreasonably

   restrained the trade or commerce among the several States and with foreign nations; thus,

   their conduct violates Section 1 of the Sherman Act (15 U.S.C. §1). The State of

    California is entitled to reliefresulting from the Defendants' conduct.

46. Defendants and their co-conspirators entered into continuing agreements, understandings,

   and conspiracies to raise, fix, maintain, and stabilize prices charged for the Named Parts

   during the period of conspiracies.

47. Their unlawful conduct in furtherance of the conspiracies was intentionally directed at the

   United States markets for the Named Parts and had a substantial and foreseeable effect on

    interstate commerce by raising and fixing prices of such parts in the United States.

48. The State of California has been injured by being forced to pay artificially inflated prices

   for the Named Parts and automobiles installed with such parts than they would have paid

    in the absence of the conspiracies.

49. As a direct and proximate result of Defendants' conduct, Plaintiffs have been harmed and

   will continue to be damaged by being forced to pay supra-competitive prices that they

   would not have paid in the absence of the Defendants' conduct.

50. The alleged contracts, combinations, or conspiracies are per se violations of the federal

   antitrust laws.




                                             11
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.12 Filed 05/21/21 Page 12 of 19




51. Unless permanently restrained and enjoined, Defendants will continue to unreasonably

   restrain fair and open competition for the Named Parts. Plaintiffs are entitled to an

   injunction against Defendants to prevent and restrain the violations alleged herein.


                                          Count II


   (Violation of the Cartwright Act, Business & Professions Code Section 16720)


52. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

   allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

   force, and effect.

53. Beginning in at least mid-2003 and continuing until at least August 2009, Defendants and

   their co-conspirators entered into and engaged in continuing unlawful trusts for the

   purpose of unreasonably restraining trade in violation of California Business and

   Professional Code section 16720.

54. Defendants and their co-conspirators violated California Business and Professional Code

   section 16720 by forming continuing unlawful trusts and arranging concerted action

   among Defendants and their co-conspirators in order to fix, raise, maintain and stabilize

   prices of the Named Parts.

55. In furtherance of the goals of the conspiracies, Defendants and their co-conspirators

   conspired to :

         a. fix, raise, maintain, and stabilize the price of the Named Parts;

         b. submit rigged bids for the award of the Named Parts contracts for automobile

             manufacturers; and

         c. allocate markets for the Named Parts amongst themselves.



                                             12
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.13 Filed 05/21/21 Page 13 of 19




 56. The combinations and conspiracies alleged herein have had, inter alia, the following

     effects:

           a. price competition in the sale of the Named Parts has been restrained,

                suppressed, and/or eliminated in the State of California;

           b. prices for the Named Parts sold by Defendants and their co-conspirators have

                been fixed, raised, maintained, and stabilized at artificially high and non-

                competitive levels in the State of California; and

           c. Plaintiffs who purchased automobiles installed with price-fixed Named parts

                have been deprived of the benefit of free and open competition.

  57. As a direct and proximate result of Defendants' and their co-conspirators' unlawful

     conduct, Plaintiffs were injured in their business and property because they paid more for

     the Named Parts and automobiles installed with such price-fixed parts than they would

     have paid in the absence of Defendants' and their co-conspirators' unlawful conduct. As

     a result of Defendants' and their co-conspirators' violation of section 16720 of the

     California Business and Professions Code, Plaintiffs bring this claim pursuant to section

     16750(c) and seek treble damages and the costs of suit, including reasonable attorneys'

     fees, pursuant to section 16750(a) of the California Business and Professions Code. The

     California Attorney General is entitled to fines and civil penalties to the maximum extent

     permitted by law under California Business and Professions Code section 16755 . The

     California Attorney General may also obtain injunctive relief under California Business

     and Professions Code section 16754.5.


                                           Count III


(Violation of the Unfair Competition Law, Business and Professions Code Section 17200)

                                                13
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.14 Filed 05/21/21 Page 14 of 19




58. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

   allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

   force, and effect.

59. Beginning in at least mid-2003 and continuing until at least August 2009, Defendants and

   their co-conspirators committed acts of unfair competition, as defined by sections 17200,

   et seq., of the California Business and Professions Code.

60. The acts, omissions, misrepresentations, practices, and non-disclosures of Defendants and

   their co-conspirators, as alleged herein, constituted a common continuing conduct of

   unfair competition including unfair, unlawful and fraudulent business practices within the

   meaning of section 17200, et seq., of the California Business and Professions Code,

   including, but not limited to, the following:

         a. The violations of section 16720, et seq., of the California Business and

             Professions Code, set forth above, thus constitute unlawful acts within the

             meaning of section 17200 of the California Business and Professions Code;

         b. Defendants' acts, omissions, misrepresentations, practices, and nondisclosures,

             as described above, whether or not in violation of section 16720, et seq., of the

             California Business and Professions Code, and whether or not concerted or

             independent acts, are otherwise unfair, unconscionable, unlawful, or fraudulent;

         c. Defendants' acts and practices are unfair to consumers of the Named Parts and

             of automobiles installed with the Named Parts in the State of California, within

             the meaning of section 17200 of the California Business and Professions Code;

         d. Defendants' acts and practices are fraudulent or deceptive within the meaning of

             section 17200 of the California Business and Professions Code; and



                                             14
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.15 Filed 05/21/21 Page 15 of 19




         e. Defendants' actions to solicit others to join the conspiracies to suppress and

             eliminate competition by agreeing to rig bids for, and to fix, stabilize, and

             maintain prices and/or artificially inflate prices for the Named Parts, whether

             successful or not, are unfair business practices within the meaning of section

             17200, et seq., of the California Business and Professions Code.

61. The unlawful and unfair business practices of Defendants and their co-conspirators

   caused Plaintiffs to pay supra-competitive and artificially inflated prices for the Named

   Parts and automobiles installed with such parts. Plaintiffs were injured in their business

   and property because they paid more than they would have paid in the absence of

   Defendants and their co-conspirators' unlawful conduct.

62. The California Attorney General is entitled to recover civil penalties for the violations

   alleged in this Complaint not to exceed $2,500 for each violation of California Business

   and Professions Code section 17206.


                                         Count IV


                                    Unjust Enrichment


63. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

   allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

   force, and effect.

64. Plaintiffs were deprived of economic benefit because Defendants' and their co-

   conspirators' anticompetitive conduct created supra-competitive and artificially inflated

   prices for the Named Parts.




                                             15
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.16 Filed 05/21/21 Page 16 of 19




65. Defendants and their co-conspirators enjoyed unjust financial profits which were derived

    from unlawful overcharges and monopoly profits. Their financial profits are

    economically traceable to overpayments for the Named Parts by Plaintiffs.

66. The supra-competitive and artificially inflated price for the Named Parts, and unlawful

    monopoly profits enjoyed by Defendants and their co-conspirators are a direct and

    proximate result of Defendants' and their co-conspirators ' unlawful practices.

67. It would lead to injustice if Defendants and their co-conspirators could retain any of the

    unlawful financial profits that are a direct and proximate result of their engagement in

    unlawful, unfair, and fraudulent conduct.

68. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

    enriched as a result of their wrongful conduct and by Defendants' and their co-

    conspirators' unfair competition. Plaintiffs are accordingly entitled to equitable relief

    including restitution and/or disgorgement of all revenues, earnings, profits, compensation

    and benefits which may have been obtained by Defendants' and their co-conspirators'

    engagement in unlawful, unfair, and fraudulent conduct.

 69. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

    enriched as a result of their unlawful and anticompetitive conduct. Under sections 17203

    and 17204 of the California Business and Professions Code, Plaintiffs are accordingly

    entitled to an injunction against Defendants in order to restrain the violations alleged

    herein and to equitable relief which includes restitution of any money or property which

    may have been acquired by means of Defendants ' and their co-conspirator's unfair and

    anticompetitive conduct. Plaintiffs are also entitled to civil penalties to the maximum




                                             16
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.17 Filed 05/21/21 Page 17 of 19




   extent permitted by law pursuant to section 17206, et seq., of the California Business and

   Professions Code.


                                      Prayer for Relief


70. Accordingly, Plaintiffs request that this Court:

         a. Adjudge and decree that Defendants violated the Sherman Act (15 U.S.C. § 1);

         b. Adjudge and decree that Defendants' contracts, conspiracies, or combinations

              constitute illegal and unreasonable restraint~ of trade in violation of the

              Cartwright Act, section 16720, et seq., of the California Business and

              Professions Code;

         c. Adjudge and decree that Defendants' contracts, conspiracies, or combinations

              violate the Unfair Competition Law, section 17200, et seq. , of the California

              Business and Professions Code;

         d. Award to Plaintiffs the maximum amount permitted under the relevant federal

              antitrust law;

         e. Award to Plaintiffs damages, trebled, in an amount according to proof pursuant

              to section 16750, et seq., of the California Business and Professions Code;

         f.   Award to Plaintiffs the deadweight loss (i.e. the general damage to the economy

              of the State of California) resulting from Defendants' illegal activities;

         g. Award to Plaintiffs restitution, including disgorgement of profits obtained by

              Defendants as a result of their acts of unjust enrichment, or any acts in violation

              of federal and state antitrust or consumer protection statutes and laws, including

              section 17200, et seq. , of the California Business and Professions Code;



                                              17
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.18 Filed 05/21/21 Page 18 of 19




        h. Award to Plaintiffs pre- and post-judgment interest, and that the interest be

             awarded at the highest legal rate from and after the date of service of the initial

             complaint in this action;

        1.   Award Plaintiffs the maximum civil penalties under section 17206 of the

             California Business and Professions Code for each violation of California

             Business and Professions Code section 17200, et seq., as set forth in this

             Complaint;

        J.   Award Plaintiffs the maximum fines and civil penalties under section 16755 of

             the California Business and Professions Code for each violation of California

             Business and Professions Code section 16720, et seq., as set forth in this

             Complaint;

        k. Enjoin and restrain, pursuant to federal and state law, Defendants, their

             affiliates, assignees, subsidiaries, successors, and transferees, and their officers,

             directors, partners, agents and employees, and all other persons acting or

             claiming to act on their behalf or in concert with them, from continuing to

             engage in any anticompetitive conduct and from adopting in the future any

             practice, plan, program, or device having a similar purpose or effect to the

             anticompetitive actions set forth above;

        1.   Award to Plaintiffs their costs, including reasonable attorneys ' fees; and

        m. Order other legal and equitable relief as it may deem just and proper, including

             such other relief as the Court may deem just and proper to redress, and prevent

             recurrence of, the alleged violations in order to dissipate the anticompetitive

             effects of Defendants' violations, and to restore competition.



                                             18
Case 2:21-cv-11170-DPH-CI ECF No. 1, PageID.19 Filed 05/21/21 Page 19 of 19



                                       Jury Trial Demanded


  71. Plaintiffs demand trial by jury for all causes of action, claims, or issues in this action

      which are triable as a matter of right to a jury.

Dated: May 21, 2021                                       ROB BONTA
                                                          Attorney General of California
                                                          Isl Anik Banerjee
                                                          KATHLEEN E. FOOTE
                                                          Senior Assistant Attorney General
                                                          WINSTON H. CHEN
                                                          ANIK BANERJEE
                                                          CA State Bar No. 236960
                                                          Deputy Attorneys General
                                                          300 South Spring Street, Suite 1702
                                                          Los Angeles, CA 90013
                                                          Tel: (213) 269-6058
                                                           Anik.Banerjee@doj.ca.gov
                                                          Attorneys for Plaintiffs




                                                19
